UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6474


MICHAEL A. BREYAN,

                   Plaintiff - Appellant,

             v.

CAPTAIN TOLTH,

                   Defendant - Appellee,

             and

EVERY OTHER OFFICER, involved in Disciplinary 112-N-113 on DVD Record,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:17-cv-00302-BHH-MGB)


Submitted: July 20, 2017                                     Decided: July 25, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Michael Breyan, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Michael A. Breyan appeals the district court’s order dismissing without prejudice

his 42 U.S.C. § 1983 (2012) action under Fed. R. Civ. P. 41(b) for failure follow the

court’s earlier order that he needed to bring his case into the proper form. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545–47 (1949). Because the district court

identified deficiencies that Breyan may remedy by filing an amended complaint, we

conclude that the order Breyan seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d

619, 623–24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066–67 (4th Cir. 1993). Accordingly, we dismiss this appeal for lack of

jurisdiction and remand the case to the district court with instructions to allow Breyan to

amend his complaint. Goode, 807 F.3d at 630. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.


                                                          DISMISSED AND REMANDED




                                            3